Citation Nr: 0635062	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The only letter sent to the veteran in August 2002 concerned 
increased disability ratings, not TDIU.  Since the evidence 
needed to substantiate the veteran's claims differs 
significantly than that needed to show entitlement to 
increased ratings, the Board is constrained to remand the 
issue for compliance with the notice provisions contained in 
this law and to ensure the veteran has had full due process 
of law.

The Board notes that VA examination reports on file contain 
no discussion or medical opinion as to the likelihood that 
the veteran's service-connected disabilities render him 
unemployable.  Where the degree of impairment caused by a 
disability must be evaluated, the examination must provide a 
detailed assessment of the veteran's disabilities and their 
effect upon his ordinary activity, including the effect upon 
employment.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  It is 
the Board's responsibility to make findings based on the 
evidence of record and not to supply missing facts.  In the 
case of a claim for TDIU, the Board may not reject that claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994). Accordingly, new 
examinations are warranted.

The veteran has stated that he participated in VA's 
vocational rehabilitation program.  These records are 
particularly pertinent to an employability question.  The 
veteran's vocational rehabilitation folder has not been 
associated with the claims file.

Additionally, the Board observes that the veteran has been 
receiving treatment from the Ann Arbor VA Medical Center 
(VAMC) on an ongoing basis.  The veteran has submitted a set 
of records covering a period of July to November 2004.  The 
record is not clear as to the time at which the veteran began 
seeking treatment from the Ann Arbor VAMC.  To correctly 
assess the veteran's current disability, all records of 
treatment through the present must be considered.  Therefore, 
those records must be obtained for the file.

Finally, when the veteran was last examined in 2001, he was 
working for a friend and stated he might lose that job 
because of missed time from work.  In subsequent statements, 
he has indicated he has not worked in quite some time.  The 
reason for leaving his last job is not apparent on the 
record, and evidence should be developed on this point.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the TDIU claim.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to the claim that 
he has in his possession. Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  Obtain the veteran's medical records 
from the Ann Arbor Medical Center for 
treatment concerning the veteran's 
service connected disabilities.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  The RO should associate the veteran's 
vocational rehabilitation records with 
the file.

4.  Ask the veteran for the name and 
address of his last employer.  Then, if 
he provides this information, send the 
appropriate form to that employer 
requesting information as to why the 
veteran left that position.

5.  After obtaining the above VA medical 
evidence, to the extent available, the 
veteran should then be scheduled for VA 
examinations to determine whether his 
service-connected disabilities, alone, 
render him unemployable.

Appropriate examinations should be 
scheduled to evaluate all of the 
veteran's service-connected disabilities, 
to include orthopedic, psychiatric, and 
any other indicated examinations.

The veteran's claims folder must be 
available to the examiners for review in 
conjunction with the examinations.  The 
examiners should discuss the effect the 
veteran's service-connected disabilities 
have upon his daily activities and the 
relative degree of industrial impairment 
caused by each condition, including 
whether this condition alone renders him 
unable to work. 

6.  Then, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


